Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1-20 are pending.  Claims 1-20 are examined on the merits.

Double Patent Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


Claims 1, 11, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. US 10086026 B2. Claim 15 of US 10086026 B2 recites “An herbal combination composition, comprising: a) herbal extracts comprising the combination of: Hyssopus officinalis; Zingiber officinale; Viola odorata; Ziziphus jujuba; chamomile; and Ocimum tenuiflorum; and b) at least one pharmaceutical composition, comprising: dextromethorphan in the range of 5-20 milligram; acetaminophen in the range of . Although the claims at issue are not identical, they are not patentably distinct from each other because claim 15 of U.S. Patent No. US 10086026 B2 encompass the scope of the current claims of 1, 11, and 15.


Claim Rejections –35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
             First, the claimed invention must be to one of the four statutory categories. 35 U.S.C. 101  defines the four categories of invention that Congress deemed to be the appropriate subject matter of a patent: processes, machines, manufactures and compositions of matter. The latter three categories define "things" or "products" while the first category defines "actions" (i.e., inventions that consist of a series of steps or acts to be performed). See 35 U.S.C. 100(b)  ("The term ‘process’ means process, art, or method, and includes a new use of a known process, machine, manufacture, composition of matter, or material."). See MPEP § 2106.03 for detailed information on the four categories.
Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 216, 110 USPQ2d 1976, 1980 (2014) (citing Ass'n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 589, 106 USPQ2d 1972, 1979 (2013). See MPEP § 2106.04 for detailed information on the judicial exceptions.
             Claim(s) 1-20 is/are directed to an herbal combination composition, comprising:
a)    an effective amount of an herbal extract combination, comprising:
Hyssopus officinalis;
Zingiber officinale; and Ziziphus jujuba; and
b)    a pharmaceutical combination composition, comprising:
Guaifenesin in a range of 200 -1200 mg; and Dextromethorphan in a range of a 5 - 80 mg.

 Analysis of the flowchart:
Step 1, is the claim to a process, machine, manufacture or composition of matter?
Yes. The claim is drawn to a composition of matter.

Yes, the claims are drawn to a product of nature, Hyssopus officinalis extract, because there is no indication that extraction has caused the components of Hyssopus officinalis that comprise the claimed compositions to have any characteristics that are different from the naturally occurring components in Hyssopus officinalis.
Step 2A. Prong two: Does the claims recite additional elements that amount to significantly more than the judicial exception?
No. The claim(s) of does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, as there is no indication that extraction has caused the components of Zingiber officinale; and Ziziphus jujuba that comprise the claimed compositions to have any characteristics that are different from the naturally occurring components in Zingiber officinale; and Ziziphus jujube.
Step 2B. If additional elements of the claim provide an inventive concept (Step 2B) (also called "significantly more" than the recited judicial exception).
Whether or not the non-nature based components such as guaifenesin, dextromethorphan, brompheniramine maleate, polyethylene glycol, or propyl gallate in the composition make the composition “significantly more” than the judicial exception(s).  For compositions, “significantly more” is when the non-nature based components are not “well understood, routine, and conventional” as a part of the type of composition that it is in.  As evidenced by the cited references in the 103 rejections, guaifenesin, dextromethorphan, brompheniramine maleate, 

             Claims 1-20 require certain amount of components being present in the composition. However, there is no indication that the amounts claimed in the compositions result in a markedly different characteristic for the composition as compared to the Hyssopus officinalis; Zingiber officinale; and Ziziphus jujuba that occur in the nature individually.   
          For the reasons described above, the claimed compositions are not markedly different from their closest naturally occurring counterparts and thus are product of nature judicial exceptions.
            The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite any additional elements beyond the claimed compositions themselves. Also, this is a product claim and since there are no claimed method steps, there are no additional elements that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception themselves.Therefore, the claims do not recite something significantly more than a judicial exception and are thus deemed patent ineligible subject matter.

	
	


Claim Rejections –35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:



	            Claims 1, 3-11, 13-18, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Luo (CN 105561263 A), in view of Munshi (US 4427681).	            
	            Luo teaches Traditional Chinese medicine composition for treating cough caused by summer heat and dampness and preparation method thereof (see Title). Luo teaches the invention belongs to the technical field of traditional Chinese medicine, and aims to provide a traditional Chinese medicine composition for treating cough caused by summer heat and dampness according to the cough mechanism of traditional Chinese medicine theory. The traditional Chinese medicine composition is composed of the following components by weight: 5 to 12 grams of wrinkled giant hyssop (thus the claimed Hyssopus officinalis, thus 5/347= 1.4%, thus 5b is met; claim 11 a is met), 3 to 12 grams of banksia rose, 5 to 10 grams of perilla, 7.5 to 15 grams of santal, 4 to 10 grams of dahurian angelica root, 10 to 15 grams of artemisia capillaris, 7.5 to 16 grams of saposhnicovia divaricata, 7.5 to 16 grams of pawpaw, 3 to 5 grams of (fried) rhizoma atractylodis, 3 to 15 grams of dried orange peel, 3 to 10 grams of pinellia ternate, 6 to 12 grams of eupatorium, 10 to 28 grams of coix seeds, 15 to 26 grams of poria cocos, 15 to 25 grams of honeysuckle flower, 4.5 to 9 grams of areca peel, 5 to 26 grams of jujube (thus the claimed ziziphus jujube, thus 5/347=1.4%, thus claim 5 d is met; claim 11 a is met) , 3 to 10 grams of ginger (thus the claimed zingiber officinale, 3/347=0.86%, thus claim 5 c is met; claim 11 a is met), 10 to 16 grams of talcum, 6 to 16 grams of fructus forsythiae, 10 to 22 grams of notopterygium root, 3 to 9 grams of balloonflower root, and 3 to 12 grams of licorice (thus claim 4 is met; 3/347=0.86%, thus claim 5 a is met). The provided traditional Chinese medicine 
             Luo does not teach the incorporation of the claimed amount of guaifenesin, dextromethorphan, pseudoephedrine, polyethylene glycol, or anhydrous citric acid into the composition; neither does Luo teach the molecular weight of polyphenylen glycol in claim 6.  
             Munshi teaches throat coating cough medicine formulation comprising 200 mg guaifenesin (thus claim 1 b is met), 37.5 mg phenylpropanolamine HCl (thus claim 3 is met), 20 mg dextromethorphan HBr (thus claim 1 b is met), 3.5 mg anhydrous citric acid, 1.8 g propylene glycol, etc. (col 4, Example V bridging col 5).
            It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the claimed 200 mg guaifenesin 37.5 mg phenylpropanolamine HCl, 20 mg dextromethorphan HBr, anhydrous citric acid, and propylene glycol from Munshi into the composition of Luo since Munshi teaches throat coating cough medicine formulation comprising those components. Since both of the references teach treating cough, one of ordinary skill in the art would have been motivated to combine the teachings of the references together.
         Regarding the claimed percentages of citric acid, anhydrous citric acid, and propylene glycol, or the molecular weight of propylene glycol, determining an appropriate amount or property of the excipients within the composition is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan.
	        From the teachings of the references, it is apparent that one of the ordinary skills in the art would have had a reasonable expectation of success in producing the claimed invention. 
prima facie obvious over the references, especially in the absence of evidence to the contrary.  

Claims 1-18, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Luo and Munshi as applied to claims 1, 3-11, 13-18, and 20 above, and further in view of MacMillan (US 2004/0029864 A1).
The teachings of Luo and Munshi are set forth above and applied as before.
The combination of Luo and Munshi do not specifically teach the incorporation of brompheniramine maleate into the composition.
MacMillan teaches the colds and cough active ingredient is selected from the group consisting of azatadine, bromodiphenhydramine, brompheniramine, brompheniramine maleate (thus claims 2 and 12 are met), carbinoxamine, chlorpheniramine, dexchlorpheniramine, diphenhydramine, doxylamine, phenindamine, pheniramine, phenyltoloxamine, promethazine, pyrilamine, triprolidine, cetirzine, loratadine, codeine, dihydrocodeine, hydrocodone, hydrocodone bitartrate, hydromorphone, carbetapentane, caraminphen, dextromethorphan, acetaminophen, aspirin, salicylamide, sodium salicylate, guaifenesin, ephedrine, ephinephrine, levodesoxyephedrine, oxymetazoline, naphazoline, phenylephrine, phenylpropanolamine, propylhexedrine, pseudoephedrine, xylometazoline, homatropine, dipyridamole, ICI 130,685, impulsin, pleconaril, zanamivir, oseltamivir, famciclovir, valaciclovir, valganciclovir, aciclovir, ganciclovir, idoxuridine, vidarabine, trifluridine, penciclovir, valacyclovir, foscarnet, ribavarin, amantadine, rimantadine, cidofovir, and mixtures of two or more thereof (see claim 21). 
              It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the claimed brompheniramine maleate from 
          Regarding the claimed brompheniramine maleate, although the prior art did not specifically disclose the amounts of brompheniramine maleate, it would have been obvious to one of ordinary skill in the art at the time Applicants' invention was made to determine all operable and optimal concentrations of brompheniramine maleate because concentrations of the claimed brompheniramine maleate are art-recognized result effective variables because they have the ability to treat cough, which would have been routinely determined and optimized in the pharmaceutical art.
         From the teachings of the references, it is apparent that one of the ordinary skills in the art would have had a reasonable expectation of success in producing the claimed invention. 
	        Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.  

Claims 1, 3-11, and 13-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Luo and Munshi as applied to claims 1, 3-11, 13-18, and 20 above, and further in view of Xue (CN 101670063 A).
The teachings of Luo and Munshi are set forth above and applied as before.
The combination of Luo and Munshi do not specifically teach the incorporation of propyl gallate into the composition.
cough-relieving Guben electuary for curing, comprising the following raw materials of traditional Chinese medicine stemona, pinelliae, almond, shursee, schisandrae Chinensis, coltsfoot flower, daturaflower, semenpsoraleae, placenta hominis, Chinese angelica, novel plaster matrix and antioxidant propyl gallate (PG) (thus claim 19 is met). The phlegm-eliminating asthma-preventing cough-relieving Guben electuary has fine curing effect on chronic bronchitis and asthmatic bronchitis.
         It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the claimed propyl gallate from Xue into the composition of Luo since Xue teaches cough with a composition comprising propyl gallate, etc. Since both of the references teach treating cough, one of ordinary skill in the art would have been motivated to combine the teachings of the references together.
          Regarding the claimed propyl gallate, although the prior art did not specifically disclose the amounts of propyl gallate, it would have been obvious to one of ordinary skill in the art at the time Applicants' invention was made to determine all operable and optimal concentrations of propyl gallatebecause concentrations of the claimed propyl gallate are art-recognized result effective variables because they are antioxidant, which would have been routinely determined and optimized in the pharmaceutical art.
         From the teachings of the references, it is apparent that one of the ordinary skills in the art would have had a reasonable expectation of success in producing the claimed invention. 
	        Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.  

Conclusion
             No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIUWEN MI whose telephone number is (571)272-5984.  The examiner can normally be reached on Monday-Friday 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Qiuwen Mi/
Primary Examiner, Art Unit 1655